| t GREMILLION, Judge,
dissents with written reasons.
I write to respectfully disagree with the majority. We were not favored with a *35transcript of the jury trial wherein Defendant was convicted of the four crimes for which he was charged. While I understand the serious consequences of presenting evidence of a crime that has prescribed, I believe we should review the transcript of the trial and conduct a harmless error review of the record. Further, in reviewing the transcript we should determine, whether notwithstanding the fact that the crime had prescribed, the evidence may have been admissible under La.Code Evid. art. 404(B), which allows evidence of other crimes to prove motive, opportunity, intent, preparation, plan, knowledge, identity, and absence of mistake or accident in certain instances. For those reasons, I respectfully dissent.